           Case 18-10601-MFW   Doc 2735-1   Filed 03/12/20   Page 1 of 30




                                  EXHIBIT A

                                Proposed Order




EAST\172751637.7
             Case 18-10601-MFW                Doc 2735-1          Filed 03/12/20          Page 2 of 30




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :            Chapter 11
In re:                                                       :
                                                             :            Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                  :
                                                             :            (Jointly Administered)
                                     1
                           Debtors.                          :
                                                             :            Re: D.I.: ___
------------------------------------------------------------ x

        ORDER APPROVING STIPULATION RESOLVING DISNEY’S LIMITED
       OBJECTIONS TO, AND RESERVATION OF RIGHTS CONCERNING, THE
            DEBTORS’ SALE MOTION AND THE DEBTORS’ REVISED
                     ASSUMED CONTRACTS SCHEDULE

         Upon the Motion,2 pursuant to sections 105(a) and 365(a) of the Bankruptcy Code and

Bankruptcy Rule 9019, for entry of an order approving the Stipulation, a copy of which is attached

hereto as Exhibit 1; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of

Reference from the United States Bankruptcy Court for the District of Delaware, dated as of

February 29, 2012; and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b); and

venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

notice of the Motion having been provided, and it appearing that no other or further notice need

be provided; and this Court having reviewed the Motion; and this Court having determined that

the legal and factual bases set forth in the Motion establish just cause for the relief granted herein;



1
          The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.
2
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


EAST\172751637.7
            Case 18-10601-MFW          Doc 2735-1       Filed 03/12/20      Page 3 of 30




and it appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, creditors, and all parties in interest; and upon all of the proceedings had before the Court;

and after due deliberation and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED, as set forth in this Order.

       2.      Pursuant to sections 105(a) and 365(a) of the Bankruptcy Code and Bankruptcy

Rule 9019, the Stipulation is approved in its entirety and is incorporated by reference herein.

       3.      The Debtors, Spyglass, and Disney are authorized to take any and all actions they

deem reasonably necessary to effectuate the terms of this Order and the Stipulation.

       4.      Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order shall be

effective immediately and enforceable upon its entry.

       5.      This Court retains jurisdiction over any and all matters arising from or related to

the implementation, interpretation, or enforcement of this Order or the Stipulation.




                                                  2


EAST\172751637.7
           Case 18-10601-MFW   Doc 2735-1   Filed 03/12/20   Page 4 of 30




                                  EXHIBIT 1

                                  Stipulation




EAST\172751637.7
             Case 18-10601-MFW                  Doc 2735-1        Filed 03/12/20      Page 5 of 30




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------- x

                                                             :
In re:                                                       :         Chapter 11
                                                             :
THE WEINSTEIN COMPANY HOLDINGS                               :         Case No. 18-10601 (MFW)
LLC, et al.,                                                 :
                                                             :         (Jointly Administered)
                                            1
                                 Debtors.                    :
                                                                        Re: Docket Nos. 8, 190 & 860
------------------------------------------------------------- x

    STIPULATION RESOLVING WALT DISNEY PICTURES’ LIMITED OBJECTIONS
      TO, AND RESERVATION OF RIGHTS CONCERNING, THE DEBTORS’ SALE
     MOTION AND THE DEBTORS’ REVISED ASSUMED CONTRACTS SCHEDULE

         This Stipulation is entered into by and among the above-captioned debtors and debtors-

in-possession (the “Debtors”); Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC)

(together with its affiliates, “Spyglass”); and Walt Disney Pictures f/k/a Walt Disney Pictures

and Television (“WDP”, and together with any other WDP affiliates that are identified on Annex

1, attached hereto, or that are counterparties to the executory contracts on Annex 2, attached

hereto, or on Debtors’ Revised Assumed Contracts Schedule (as defined herein), “Disney”).2

The Debtors, Spyglass, and Disney hereby stipulate as follows:

                                                   RECITALS

         WHEREAS, on March 19, 2018 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy

1
         The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
(3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
numbers is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
claims and noticing agent at http://dm.epiq11.com/twc.
2
        Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Sale
Order (defined herein).



ActiveUS 178103535v.4
           Case 18-10601-MFW           Doc 2735-1      Filed 03/12/20     Page 6 of 30




Court”); and the above-captioned Debtors’ chapter 11 cases (the “Chapter 11 Cases”) have been

jointly administered for procedural purposes only pursuant to Rule 1015(b) of the Federal Rules

of Bankruptcy Procedure;

       WHEREAS, prior to the Petition Date, one or more of the Debtors entered into certain

contracts with Disney, including without limitation (i) the contracts listed in the Debtors’

Revised Assumed Contracts Schedule identifying Disney or any Disney affiliate as a

counterparty and (ii) the contracts identified on Annex 2 (a) and (b) (collectively, the “Disney

Contracts”);

       WHEREAS, on March 8, 2018, the Debtors filed the Debtors’ Motion for Entry of

Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets,

(B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing to

Approve, Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of

Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment

Procedures and (F) Granting Related Relief and (II)(A) Approving Sale of Substantially All of

the Debtors’ Assets Free and Clear of All Liens, Claims, Interests and Encumbrances, (B)

Approving Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)

Granting Related Relief [D.I. 8] (the “Sale Motion”), seeking, among other things, Bankruptcy

Court approval of the Debtors’ proposed bidding procedures and the sale of substantially all of

the Debtors’ assets;

       WHEREAS, on April 6, 2018, the Bankruptcy Court entered the Order (I)(A) Approving

Bidding Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking

Horse Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of

Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of Notices of Sale,




                                                 2
           Case 18-10601-MFW           Doc 2735-1      Filed 03/12/20     Page 7 of 30




Auction and Sale Hearing, (E) Approving Assumption and Assignment Procedures and (F)

Granting Related Relief [D.I. 190];

       WHEREAS, on May 9, 2018, the Bankruptcy Court entered an Order (I) Authorizing the

Sale of All or Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,

Interests, Encumbrances and Other Interests, (II) Authorizing the Assumption and Assignment of

Certain Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting

Related Relief [D.I. 846] (the “Sale Order”), which, inter alia, authorized the sale of substantially

all of the Debtors’ assets to Spyglass (the “Sale”);

       WHEREAS, on May 10, 2018, the Debtors filed the Notice of Filing of Final List of

Potentially Assumed Contracts and Leases [D.I. 860] (the “Final Assignment Notice”), which

Notice states that it supersedes all previous lists of potentially Assumed Contracts and Leases

filed by the Debtors;

       WHEREAS, on June 27, 2018, the Debtors filed the Debtors’ Motion for an Order

Approving Amendment to Asset Purchase Agreement Entered Into By and Between the Debtors

and Lantern Entertainment LLC [D.I. 1115];

       WHEREAS, on July 11, 2018, the Court entered the Order Approving Amendment to

Asset Purchase Agreement Entered into By and Between the Debtors and Lantern Entertainment

LLC [D.I. 1220], which, inter alia, authorized the Debtors to enter into the second amendment to

that certain Asset Purchase Agreement between Debtors and Spyglass, dated as of March 19,

2018 (as amended to date, the “APA”) and to consummate the Sale to Spyglass pursuant to the

terms thereunder;

       WHEREAS, the closing of the transactions contemplated by the APA occurred on July

13, 2018 (the “Closing Date”) [D.I. 1247];




                                                  3
           Case 18-10601-MFW           Doc 2735-1      Filed 03/12/20     Page 8 of 30




       WHEREAS, the APA identified certain motion pictures, television programs, and other

products or programs to be purchased from the Debtors by Spyglass (as defined in the APA,

“Covered Titles”);

       WHEREAS, the Sale Order in ¶ 31 explicitly preserves Unresolved Contract Objections

for the Contract Assumption Hearing (both as defined in the Sale Order) and provides that the

Debtors and Spyglass shall reasonably cooperate with one another regarding the prosecution of

any litigation relating to the final determination of cure amounts and the assignability of the

contracts related to the Unresolved Contract Objections;

       WHEREAS, the Debtors and Spyglass agreed to extend Disney’s time to file any

objection, on any and all legal grounds, to the Sale Motion and the Final Assignment Notice (the

“Disney Objection”) to a mutually agreeable future date;

       WHEREAS, Spyglass informed Disney that certain titles identified as Covered Titles in

the APA would not ultimately be purchased by Spyglass and that contracts related to certain

titles still under development (and not identified as Covered Titles in the APA) would ultimately

be assumed by Spyglass, such that the final list of titles, motion pictures, television programs,

and other products or programs being assumed and assigned to Spyglass by the Debtors (the

“Assumed Titles”) was not coextensive with the list of Covered Titles identified in the APA;

       WHEREAS, the Sale Order in ¶ 32 requires the Debtors to file with the Court a notice

(the “Final Cure Notice”) that identifies which Assumed Contracts and Leases are Assumed

Contracts (the “Assumed Contracts Schedule”);

       WHEREAS, on September 5, 2018, the Debtors filed the Final Cure Notice and the

Assumed Contracts Schedule [D.I. 1457];




                                                 4
             Case 18-10601-MFW              Doc 2735-1        Filed 03/12/20        Page 9 of 30




        WHEREAS, the Debtors’ Assumed Contracts Schedule continued to identify for

assumption contracts that related to titles that were not Assumed Titles;

        WHEREAS, the Sale Order in ¶ 32 requires any Counterparty to such Assumed Contract

to file any objection to the proposed Additional Cure Amount by the Final Cure Objection

Deadline (as defined in the Final Cure Notice); and Spyglass, which must pay all Additional

Cure Amounts pursuant to the APA [D.I. 1187], agreed to extend Disney’s time to file any such

objection to a mutually agreeable future date;

        WHEREAS, (i) on September 20, 2018, the Debtors filed a schedule supplementing the

Assumed Contracts Schedule [D.I. 1512] (the “Supplemental Contracts Schedule”), (ii) on

November 5, 2018, the Debtors filed an additional schedule supplementing the Assumed

Contracts Schedule [D.I. 1665] (the “Second Supplemental Contracts Schedule”), and (iii) on

November 8, 2018, Spyglass filed a further schedule supplementing the Assumed Contracts

Schedule [D.I.. 1695] (the “Third Supplemental Contracts Schedule” and, together with the

Assumed Contracts Schedule, the Supplemental Contracts Schedule, and the Second

Supplemental Contracts Schedule, the “Revised Assumed Contracts Schedule”);

        WHEREAS, Disney has informed Spyglass that the Revised Assumed Contracts

Schedule does not include all the Disney Contracts related to the Assumed Titles;

        WHEREAS, the Debtors have decided in their reasonable business judgment to assume

and assign to Spyglass, at Spyglass’s request, the Disney Contracts identified on Annex 2(a) and

Annex 2(b) (collectively referred to as the “Assumed Disney Contracts”);3

        WHEREAS, in order to avoid the expense associated with litigating any Disney

Objection, the parties have agreed to enter into this Stipulation.

3
         The Exhibit Nos. referenced in Annex 2(a) correspond to the contract numbers used in the Revised
Contract Schedule.



                                                        5
             Case 18-10601-MFW              Doc 2735-1         Filed 03/12/20        Page 10 of 30




                                               STIPULATION

        NOW, THEREFORE, the parties, by and through their respective undersigned

counsel, hereby stipulate and agree, and upon the Bankruptcy Court’s approval it shall be

ordered and binding on all parties in interest, as follows:

        1.       (a) For purposes of this Stipulation, Assumed Titles, except as otherwise indicated

below, shall include all titles purported to have been acquired by Spyglass from Debtors pursuant

to the APA.4 Debtors, Spyglass, and Disney agree that inclusion of a title in the sale between

Debtors and Spyglass shall not be deemed evidence that Debtors have any interest in the title,

and that, if Disney reasonably believes that the Debtors had no interest in a specific title or

contract other than by reason of Disney’s action or inaction (as distinguished from a Debtor’s

taking or failing to take any action to preserve its rights in that title or contract by, for example,

not timely commencing production of the title), Disney’s rights to argue that Spyglass has no

interest in the title because the Debtors had no interest in the title at the time of the Sale to

Spyglass are fully preserved; provided, that in the event that Disney challenges Spyglass’s

interest in any Assumed Disney Contracts or Assumed Titles and either (x) a court of competent

jurisdiction enters a final nonappealable order that Debtors had no interest in the title or contract,

or (y) Spyglass and Disney agree, in writing, that Debtors had no interest in the title or contract,

then Disney shall promptly thereafter return to Spyglass any portion of the Reporting Date Cure

Payment or TrueUp Cure Payment (each as defined below and collectively referred to herein as

the “Cure Payment”) for such Assumed Disney Contract.

        (b) Spyglass further agrees that to the extent any rights to an Assumed Title are subject to

ongoing obligations by the Debtors, Spyglass shall be responsible for such obligations arising
4
          To the extent TWC has forfeited any rights to any titles or production assets as a result of TWC’s action,
inaction, or breach of an agreement, then nothing in this Stipulation revives them or permits them to be assumed and
assigned to Spyglass.



                                                         6
            Case 18-10601-MFW         Doc 2735-1       Filed 03/12/20   Page 11 of 30




after the Closing Date to the same extent Debtors would have been responsible if the sale had not

occurred. Except for payment of the Cure Payment and as set forth in Paragraph 6 below,

Spyglass shall not be responsible for any obligations of the Debtors with respect to any Assumed

Title for any period prior to the Closing Date.

       2.      Subject to the exceptions identified below, upon entry of a final, non-appealable

order of the Bankruptcy Court approving this Stipulation (the “Order Date”), each of the

Assumed Disney Contracts shall be and hereby is assumed by Debtors and assigned to Spyglass

pursuant to section 365(a) of the Bankruptcy Code, effective retroactive to the Closing Date. For

the avoidance of any doubt, the Assumed Disney Contracts include all exhibits, appendices,

annexes, amendments, modifications and related documents associated with the Assumed Disney

Contracts that are made by and between the Debtors, on the one hand, and Disney and any

Disney affiliate, on the other hand, even if not expressly listed in Annex 2. The Assumed Disney

Contracts will also include any executory Disney Contracts related to Assumed Titles that are

made by and between the Debtors, on the one hand, and Disney and/or any Disney affiliate, on

the other hand, whether or not such Disney Contracts are included in Annex 2, to the extent that

such executory Disney Contracts are integrated with and non-severable from any agreements,

contracts, rights or interests assumed or otherwise acquired by Spyglass related to any Assumed

Title under applicable law. For the avoidance of doubt, neither Spyglass nor the Debtors shall be

required to pay any additional cure amounts (other than the Cure Payment) in connection with

the assumption and assignment of any such related documents or executory Disney Contracts not

specifically identified on Annexes 2(a) or 2(b).

       3.      The titles Bernard and the Genie, Cricket in Times Square, and Firework Maker’s

Daughter shall be Assumed Titles.




                                                   7
            Case 18-10601-MFW         Doc 2735-1      Filed 03/12/20     Page 12 of 30




       4.      Upon the Order Date, each of the Assumed Disney Contracts shall be assigned to

Spyglass as of the date of the Closing Date.

       5.      The parties hereto agree that the total amount of the payment necessary to bring

the Assumed Disney Contracts, in the aggregate, current as of each respective Reporting Date (as

defined below) for each such contract is $749,599.00 (the “Reporting Date Cure Payment”).

This amount shall be paid by wire transfer of immediately available funds, to a Disney account

to be identified by Disney. The Reporting Date Cure Payment shall be made within ten (10)

business days after the Order Date.

       6.      The Reporting Date Cure Payment was determined based upon information

reported by Debtors and/or Spyglass that reflected exploitation of the Assumed Titles under the

Assumed Disney Contracts identified in Annex 2(b) as of a certain date (the “Reporting Date”).

The Reporting Date for each Assumed Title is set forth in Annex 2(b). Upon payment of the

Reporting Date Cure Payment, none of the parties hereto shall have any further payment

obligations for payments due under the Assumed Disney Contracts to the extent such payment

obligations arose prior to the Reporting Date for the applicable Assumed Title. Payment of the

Reporting Date Cure Payment, however, shall not waive any prospective reporting or accounting

requirements under the Assumed Disney Contracts nor any liability for payments based on

exploitation of a title which arose or arises after the applicable Reporting Date, including

payments based on exploitation from the Reporting Date through the Order Date (the “TrueUp

Cure Payments”). Spyglass will provide any contractually required reporting for and make any

payments of any TrueUp Cure Payments as quickly as possible after the Order Date, but in no

event later than ninety (90) days after the Order Date. Spyglass will assume liability for and

satisfy all prospective obligations under the Assumed Disney Contracts (including all reporting




                                                 8
            Case 18-10601-MFW         Doc 2735-1      Filed 03/12/20       Page 13 of 30




and payment obligations) following the Order Date in accordance with the terms of each

Assumed Disney Contract. The parties further agree that, except as provided herein, the

Assumed Disney Contracts shall be enforceable according to their terms against Spyglass as

assignee, and all rights and obligations under the Assumed Disney Contracts granted to both

Disney and Spyglass (as assignee) shall remain in full force and effect.

       7.      Notwithstanding the foregoing, and consistent with ¶ 56 of the Sale Order, which

provides that “[n]o rights under any of the Assumed Contracts and Leases that have expired in

accordance with their terms prior to the Closing constitute property of the Debtors’ estates or

will be transferred to the Purchaser in connection with the Sale Transaction or otherwise,” any

and all contracts associated with the television project commonly referred to as United States of

Song (including without limitation Contract Nos. 1014 and 1015) (the “Disney Expired

Contracts”) shall be deemed to have terminated before the Petition Date by their terms and by

impossibility of performance, and as such, the Disney Expired Contracts shall neither be

assumed nor assigned, shall not be considered Disney Assumed Contracts, and the titles

themselves (along with any rights to further produce, market or exploit such titles) shall not be

assumed and/or assigned to Spyglass. Debtors, Spyglass and Disney all agree that neither

Disney, Debtors nor Spyglass (or any affiliate of any of them) shall have any further rights or

obligations with respect to the contracts regarding United States of Song as those contracts have

expired by their terms.

       8.       The Debtors and Spyglass acknowledge that while the contracts associated with

the film franchises commonly known as Halloween and Scary Movie may be assumed and

assigned, the Debtors’ rights to produce new derivative productions in these franchises have now




                                                 9
            Case 18-10601-MFW           Doc 2735-1   Filed 03/12/20     Page 14 of 30




lapsed, and that consistent with ¶ 56 of the Sale Order, such rights can neither be assumed nor

assigned.

       9.        The parties recognize that the certain Acquisition Agreement, dated as of March

29, 2005, among W Acquisition Company LLC, Miramax Film Corp., and WDP, along with

certain of its exhibits, appendices, annexes, amendments, modifications and related documents

(the “Acquisition Agreement”), addresses issues regarding multiple Assumed Titles.

Notwithstanding anything herein to the contrary, the Acquisition Agreement shall be an

Assumed Disney Contract only to the extent that it applies to Assumed Titles. Spyglass is not

assuming any rights or obligations under the Acquisition Agreement with respect to any titles or

projects that are not Assumed Titles. Disney and Spyglass agree that the treatment of the

Acquisition Agreement as an Assumed Disney Contract as set forth herein shall not be altered by

the rejection of any other Disney Contracts.

       10.      For the avoidance of doubt, the following titles shall not be Assumed Titles and

no Disney Contracts or any rights associated with such titles or such contracts shall be assigned

or otherwise transferred to Spyglass:

            Breaking and Entering
            Derailed
            Chestnut
            The Matador
            Mrs. Henderson Presents
            Scary Movie 4
            Scream TV [Season Three, a/k/a Scream: The TV Series, Season 3 a/k/a Scream 5]
            Mila 18
            United States of Song
            Halloween 9 [a/k/a Untitled Rob Zombie Halloween Project]
            Hoodwinked
            Arthur and the Invisibles
            Artemis Fowl
            Artemis Fowl 2




                                                10
           Case 18-10601-MFW           Doc 2735-1      Filed 03/12/20      Page 15 of 30




       11.     To the extent that subsequent production rights exist with respect to any Assumed

Titles, the applicable Assumed Disney Contracts relating to such titles shall govern the rights of

Disney and Spyglass with respect to such subsequent production rights. Nothing contained in

this Stipulation shall be deemed or construed to modify the terms of such Assumed Disney

Contracts or any subsequent production rights.

       12.     The parties recognize that the business with respect to certain of the titles that

Spyglass is not taking was conducted through LLCs in which a Disney entity and a Weinstein

entity were the sole members. These LLCs are identified on Annex 3 attached hereto. Disney

has purported to continue the LLCs pursuant to each LLC’s operating agreement through letters

dated June 14, 2018. The parties agree that, upon the Order Date, the Debtors’ membership

interests in the LLCs identified on Annex 3, whether retained by the Debtors or acquired by

Spyglass pursuant to the APA, shall be deemed transferred to Disney. For the avoidance of

doubt, on the Order Date, Disney shall be deemed the owner of 100% of the LLCs.

       13.     Except as otherwise expressly stated herein, neither this stipulation nor the

assumption and assignment of any contract shall modify the rights or obligations of any party

under the Assumed Disney Contracts, nor shall it revive any rights or obligations that have

otherwise expired pursuant to the terms of the Assumed Disney Contracts.

       14.      Except as otherwise expressly stated herein, any Disney Contracts related to an

Assumed Title shall be Assumed Disney Contracts. Any Disney Contracts relating solely to

titles that were identified as Covered Titles but that, as of the date this Stipulation is executed by

the parties, Spyglass has not identified as Assumed Titles shall be deemed rejected, to the extent

that they are executory contracts, on the Order Date. For the avoidance of doubt, all other

Disney Contracts that are not Assumed Disney Contracts shall be deemed rejected, to the extent




                                                  11
           Case 18-10601-MFW           Doc 2735-1       Filed 03/12/20     Page 16 of 30




that they are executory contracts, on the Order Date, and all rights pursuant to such rejected

contracts shall automatically revert to Disney as of the Order Date.

       15.     Upon the Order Date, the Debtors, their estates, predecessors-in-interest,

successors-in-interest (including, without limitation, any plan trustee, liquidating trustee, plan

administrator or other liquidating agent under any plan of reorganization or any bankruptcy

trustee, and their affiliates, and their respective officers, directors, shareholders, employees, and

agents (collectively, the “Debtor Release Parties”) shall be deemed to have irrevocably and

unconditionally waived, released, relinquished, remised, acquitted and forever discharged

Disney, its respective affiliates, partners, trustees, members, officers, directors, representatives,

employees, managers, attorneys, agents, personal representatives, heirs, executors,

administrators, successors and assigns (collectively, the “Disney Release Parties”), from any and

all claims, rights, cause and causes of action, manner of action and actions, suits, debts, dues,

sums of money, accounts, reckonings, bonds, bills, covenants, contracts, agreements, promises,

attorneys’ fees, costs, judgments, executions, damages, and demands whatsoever, in law or in

equity, whether known or unknown, accrued or unaccrued, and whether foreseeable or

unforeseeable, of whatever kind or character whatsoever (collectively, “Claims”) that the Debtor

Release Parties might have against Disney in connection with the Disney Contracts, including

without limitation all Claims under chapter 5 of the Bankruptcy Code and similar state laws.

       16.     Upon the Order Date, the Disney Release Parties shall be deemed to have

irrevocably and unconditionally waived, released, relinquished, remised, acquitted and forever

discharged the Debtor Release Parties from any and all Claims (administrative or otherwise) that

Disney might have against the Debtors in connection with the Disney Contracts, except with

respect to all rights Disney has pursuant to a separate settlement of claims by Louisette Geiss and




                                                  12
              Case 18-10601-MFW         Doc 2735-1      Filed 03/12/20      Page 17 of 30




others, if such separate settlement is approved by the Court. For the avoidance of doubt, the

Disney Release Parties do not hereby waive any and all Claims that they may have against any

third parties, including insurers.

        17.      Upon the Order Date, any proofs of claim filed by Disney in the Debtors’ Chapter

11 Cases shall be deemed withdrawn with prejudice.

        18.      For the avoidance of doubt, Disney reserves any and all rights against any third-

parties to whom any Disney Contract (or any rights related thereto) may have been assigned,

conveyed, transferred or pledged, including but not limited to asserting claims and causes of

action under law or equity, and seeking related discovery.

        19.      Spyglass represents that (a) nothing in this stipulation shall constitute an

assumption by the Debtors (and assignment to Spyglass) of any contracts pursuant to which the

Debtors acquired rights in any titles in which Portfolio Funding Company LLC I (“PFC”) has

claimed an interest (“PFC Titles”), and (b) Spyglass has no right to any funds generated by the

exploitation of, or any other interest in, such PFC Titles. If any Disney Contract addresses both

PFC Titles and Assumed Titles that are not PFC Titles, then Spyglass shall be deemed to have

assumed such Disney Contract only insofar as that agreement covers Assumed Titles that are not

PFC Titles.

        20.      To the extent that Spyglass, since the inception of the Petition Date, has received

or receives in the future any funds in connection with any PFC Title related to a Disney Contract,

Spyglass agrees that it shall (i) notify Disney, the Debtors and any other potentially impacted

parties by writing and email of its receipt of such funds (the “Disputed Funds”), (ii) provide an

accounting of such funds, and (iii) deposit such Disputed Funds into an escrow account (which

Disney will arrange and pay for) established with a neutral, nationally recognized escrow agent,




                                                   13
             Case 18-10601-MFW        Doc 2735-1      Filed 03/12/20      Page 18 of 30




all within 90 days of its receipt of such funds; provided, however, if Spyglass received any such

funds prior to the Order Date, it will provide notice and an accounting for such funds and place

the funds in escrow no later than April 30 , 2020 . The escrow agreement pursuant to which

such funds are deposited with the escrow agent shall provide that the escrow agent shall

distribute the funds only upon and in accordance with (a) a final, nonappealable order of a court

of competent jurisdiction authorizing the distribution of the funds, or (b) a joint instruction from

PFC, the Debtors and Disney directing the distribution of the funds; provided, that if Disney and

PFC do not receive a response from the Debtors with respect to any joint instruction within 45

days after such joint instruction is provided to the Debtors, Disney and PFC shall be permitted to

submit such joint instruction to the escrow agent without any need for the Debtors to execute

such joint instruction. Any notices to Disney under this paragraph shall be provided to: Alec

M. Lipkind, Asst. General Counsel, The Walt Disney Company, 77 West 66th Street, 15th Floor,

New York, New York 10023, Email: alec.lipkind@disney.com, William W. Neuschaefer, Asst.

Chief Counsel, The Walt Disney Company, 500 So. Buena Vista St. Burbank, CA 91521-1286,

Email: Bill.Neuschaefer@disney.com, and Andrew Goldman, WilmerHale, 7 World Trade

Center, 250 Greenwich Street, New York, New York 10007, Email:

Andrew.goldman@wilmerhale.com. This Stipulation shall neither waive nor prejudice any

rights that Disney may have against any third parties, and all such rights are specifically

preserved.

       21.      Except as otherwise expressly stated herein, this Stipulation (including the

Annexes referenced herein and attached hereto) expresses the entire understanding of the parties

hereto and replaces any and all former agreements, understandings and representations, and




                                                 14
             Case 18-10601-MFW          Doc 2735-1     Filed 03/12/20      Page 19 of 30




contains all the terms, conditions, understandings and promises of the parties hereto, relating in

any way to the subject matter hereof.

       22.      This Stipulation has been negotiated at arm's length and between and among

persons sophisticated and knowledgeable in the matters dealt with in this Stipulation. In

addition, this Stipulation was drafted by experienced and knowledgeable legal counsel for each

of the parties. Accordingly, no party shall be entitled to have any provisions of the Stipulation

construed against the other party in accordance with any rule of law, legal decision or doctrine.

       23.      This Stipulation cannot be modified or amended except in writing signed by all

parties. Each of the parties hereto acknowledge that no officer, employee or representative of

such other party has made any promise or representation not expressly set forth in this

Stipulation.

       24.      This Stipulation shall be binding on the parties when an order by the Bankruptcy

Court approving the Stipulation becomes final and nonappealable and shall not be subject to any

stay under the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, or otherwise. In

the event that an order approving this Stipulation is not entered by the Bankruptcy Court, this

Stipulation shall be deemed null and void, and Disney, the Debtors and Spyglass shall retain all

their respective rights, including, with respect to Disney, the right to file an objection to the Sale

and to the assumption and assignment of any Disney Contract with the Bankruptcy Court.

       25.      The Bankruptcy Court shall retain jurisdiction over any and all matters arising

from or related to the interpretation and/or implementation of this Stipulation.




                                                  15
            Case 18-10601-MFW         Doc 2735-1      Filed 03/12/20     Page 20 of 30




          26.   This Stipulation may be executed in counterparts, one or more of which may

contain electronic (in PDF format) signatures, all of which shall constitute an original agreement.


Dated: March 12, 2020
       Wilmington, Delaware

/s/ David T. Queroli                              /s/ Maris J. Kandestin
Mark D. Collins (No. 2981)                      R. Craig Martin (DE No. 5032)
Paul N. Heath (No. 3704)                        Maris J. Kandestin (DE No. 5294)
Zachary I. Shapiro (No. 5103)                   DLA PIPER LLP (US)
Brett M. Haywood (No. 6166)                     1201 N. Market Street, Suite 2100
David T. Queroli (No. 6318)                     Wilmington, DE 19801
RICHARDS, LAYTON & FINGER, P.A.                 Telephone: (302) 468-5700
One Rodney Square                               Facsimile: (302) 394-2341
920 North King Street                           Email: craig.martin@dlapiper.com
Wilmington, Delaware 19801                             maris.kandestin@dlapiper.com
Telephone: (302) 651-7700
Facsimile: (302) 651-7701                        - and -

- and -                                         Thomas R. Califano (admitted pro hac vice)
                                                Rachel Ehrlich Albanese (admitted pro hac vice)
Paul H. Zumbro (admitted pro hac vice)          DLA PIPER LLP (US)
George E. Zobitz (admitted pro hac vice)        1251 Avenue of the Americas
Karin A. DeMasi (admitted pro hac vice)         New York, NY 10020
CRAVATH, SWAINE & MOORE LLP                     Telephone: (212) 335-4500
Worldwide Plaza                                 Facsimile: (212) 335-4501
825 Eighth Avenue                               Email: thomas.califano@dlapiper.com
New York, New York 10019                               rachel.albanese@dlapiper.com
Telephone: (212) 474-1000
Facsimile: (212) 474-3700                       Counsel to Spyglass Media Group, LLC (f/k/a
                                                Lantern Entertainment LLC)
Attorneys for the Debtors and Debtors in
Possession

/s/ Jason H. Rosell
Jason H. Rosell
Pachulski Stang Ziehl & Jones LLP
150 California Street, 15th Floor
San Francisco, CA 94111
Telephone: (415) 263-7000
Email: jrosell@pszjlaw.com

Counsel to the Official Committee
of Unsecured Creditors



                                                16
Case 18-10601-MFW   Doc 2735-1   Filed 03/12/20   Page 21 of 30
           Case 18-10601-MFW        Doc 2735-1   Filed 03/12/20   Page 22 of 30




                                           ANNEX 1

    ABC Cable Networks Group
    ABC Distribution
    ABC Inc.
    ABC Studios
    American Broadcasting Companies, Inc.
    Breaking and Entering Productions, Inc.
    Breaking and Entering SPV, LLC
    Buena Vista Home Entertainment
    Buena Vista International, Inc.
    Buena Vista Television
    Buena Vista Theatrical Group Ltd
    Chestnut Productions, Inc.
    Chestnut SPV, LLC
    Derailed MX, Inc.
    Derailed SPV, LLC
    Disney
    Disney ABC Networks Group
    Disney AssetsCo, LLC
    Disney Enterprises Inc.
    Disney PropertyCo, LLC
    Disney-ABC CNG
    ESPN Enterprises, Inc.
    Greengrass Productions Inc
    Hollywood Pictures Company
    International Family Entertainment Inc.
    Lucas Film Premiere Theatre
    Matador Productions, Inc.
    Miramax Holding Corp.
    Mrs. Henderson Presents Productions, Inc.
    Mrs. Henderson Presents SPV, LLC
    Scary Movie 4 LLC
    Scary Movie 4 SPV, LLC
    SM4 Productions, Inc.
    The Matador SPV, LLC
    The Muppet Studio LLC
    The Walt Disney Company
    Walt Disney Motion Pictures Group
    Walt Disney Pictures
    Walt Disney Pictures and Television




ActiveUS 178103535v.4
           Case 18-10601-MFW     Doc 2735-1   Filed 03/12/20    Page 23 of 30




                                     ANNEX 2(a)

Exhibit        Debtor          Counterparty        Description of Contract
No.
    369        THE WEINSTEIN   ABC CABLE           DEAL MEMO
               COMPANY LLC     NETWORKS GROUP      RE LICENSE AGREEMENT DTD 6/29/2009

    370        THE WEINSTEIN   ABC CABLE           DEAL MEMO
               COMPANY LLC     NETWORKS GROUP      EFFECTIVE DATE: 6/29/2009

    371        THE WEINSTEIN   ABC CABLE           DEAL MEMO CONFIRMING MATERIAL DEAL
               COMPANY LLC     NETWORKS GROUP      POINTS FOR THE AGREEMENT TO BE DTD
                                                   1/20/2012 RE "SPY KIDS: ALL THE TIME IN THE
                                                   WORLD"
                                                   EFFECTIVE DATE: 1/20/2012
    372        THE WEINSTEIN   ABC CABLE           DEAL MEMO GRANTING RIGHTS TO ACNG
               COMPANY LLC     NETWORKS GROUP      RIGHT AND LICENSE TO TELECAST MOTION
                                                   PICTURE "SPY KIDS: ALL THE TIME IN THE
                                                   WORLD"
                                                   EFFECTIVE DATE: 1/20/2012
    373        THE WEINSTEIN   ABC CABLE           DIRECTION TO PAY
               COMPANY LLC     NETWORKS GROUP      ASSIGNMENT OF RECEIPTS TO UNION BANK,
                                                   N.A.
                                                   EFFECTIVE DATE: 3/26/2012
    374        THE WEINSTEIN   ABC CABLE           DIRECTION TO PAY DTD 3/26/2012 RE: DEAL
               COMPANY LLC     NETWORKS GROUP      MEMO DTD 1/20/2012
    378        THE WEINSTEIN   ABC CABLE           LICENSE AGREEMENT
               COMPANY LLC     NETWORKS GROUP      LICENSE TO TELECAST PROGRAM "SPY KIDS 4"
                                                   EFFECTIVE DATE: 1/20/2012
    379        THE WEINSTEIN   ABC CABLE           SCHEDULE #1 TO LICENSE AGREEMENT
               COMPANY LLC     NETWORKS GROUP      EFFECTIVE DATE: 6/29/2009
    380        THE WEINSTEIN   ABC CABLE           SCHEDULE #1 TO LICENSE AGREEMENT RE
               COMPANY LLC     NETWORKS GROUP      LICENSE AGREEMENT DTD 6/29/2009 EFFECTIVE
                                                   DATE: 6/29/2009
    382        THE WEINSTEIN   ABC STUDIOS         KATE WALSH - SCARY MOVIE 5 EFFECTIVE
               COMPANY LLC                         DATE: 8/28/2012
    3303       THE WEINSTEIN   BUENA VISTA         LIVE WITH KELLY AND MICHAEL - BURNT
               COMPANY LLC     TELEVISION          PROMOTION
                                                   EFFECTIVE DATE: 9/28/2015


    3304       THE WEINSTEIN   BUENA VISTA         MARQUEE RELEASE AND LICENSE EFFECTIVE
               COMPANY LLC     THEATRICAL          DATE: 9/16/2011
                               GROUP LTD
    7139       THE WEINSTEIN   ESPN ENTERPRISES,   OUTPUT DISTRIBUTION AGREEMENT
               COMPANY LLC     INC.                EFFECTIVE DATE: 7/6/2006

   21210       THE WEINSTEIN   SM4 PRODUCTIONS     LETTER AGREEMENT DTD 3/10/2011
               COMPANY LLC     INC




ActiveUS 178103535v.4
          Case 18-10601-MFW     Doc 2735-1       Filed 03/12/20    Page 24 of 30




Exhibit     Debtor            Counterparty           Description of Contract
No.
  21213     THE WEINSTEIN     SM4 PRODUCTIONS        PAYMENT AGREEMENT DTD 11/5/2009
            COMPANY LLC       INC
            / W ACQUISITION
            COMPANY LLC /
            FASHION CENTS
            LLC
  21214     THE WEINSTEIN     SM4 PRODUCTIONS        PAYMENT AGREEMENT DTD 11/5/2009
            COMPANY LLC       INC
  21215     THE WEINSTEIN     SM4 PRODUCTIONS        PAYMENT AGREEMENT DTD 5/22/2009
            COMPANY LLC       INC
  21218     W ACQUISITION     SM4 PRODUCTIONS        PAYMENT AGREEMENT DTD 5/22/2009
            COMPANY LLC/      INC
            THE WEINSTEIN
            COMPANY LLC
  21219     W ACQUISITION     SM4 PRODUCTIONS        SCARY MOVIE 5 EFFECTIVE DATE: 3/10/2011
            COMPANY LLC       INC

  21221     THE WEINSTEIN     SM4 PRODUCTIONS,       RE: "SCARY MOVIE 5" DTD 3/10/11
            COMPANY LLC       INC.                   LETTER RE ACQUISITION AGREEMENT DTD
                                                     3/25/05
  13824     THE WEINSTEIN     LUCAS FILMS            MASTER THEATRICAL EXHIBITION LICENSE
            COMPANY LLC       PREMIERE THEATRE       AGREEMENT
  11341     THE WEINSTEIN     ILM (LUCAS FILM        MASTER THEATRICAL EXHIBITION LICENSE
            COMPANY LLC       PREMIERE               AGREEMENT
                              THEATRE)
  16152     THE WEINSTEIN     MUPPETS STUDIO         LICENSE
            COMPANY LLC       LLC, THE               EFFECTIVE DATE: 7/14/2011
  11558     THE WEINSTEIN     INTERNATIONAL          DEAL MEMO
            COMPANY LLC       FAMILY                 EFFECTIVE DATE: 5/24/2010
                              ENTERTAINMENT
                              INC.
  20386     W ACQUISITION     WALT DISNEY            FIRST AMENDMENT TO VISUAL EFFECTS
            COMPANY LLC       PICTURES AND           SERVICES AGREEMENT
                              TELEVISION             EFFECTIVE DATE: 3/1/2013
  24972     W ACQUISITION     WALT DISNEY            QUITCLAIM AGREEMENT EFFECTIVE DATE:
            COMPANY LLC       PICTURES AND           5/30/2007
                              TELEVISION
  15409     W ACQUISITION     MIRAMAX FILM           ACQUISITION AGREEMENT DTD 3/29/2005
            COMPANY LLC       CORP                   EFFECTIVE DATE: 9/30/2005
  15475     W ACQUISITION     MIRAMAX FILM           HELLRAISER REMAKE/SEQUEL AGREEMENT
            COMPANY LLC       CORP                   SEQUEL AGREEMENT
                                                     EFFECTIVE DATE: 11/12/2007
  15483     W ACQUISITION     MIRAMAX FILM           LICENSE AGREEMENT DTD 11/12/2007
            COMPANY LLC       CORP
  15539     THE WEINSTEIN     MIRAMAX FILM           SHORT FORM LICENSE & QUITCLAIM
            COMPANY LLC       CORP                   EFFECTIVE DATE: 3/22/2010 (Spy Kids 4)
  15576     W ACQUISITION     MIRAMAX FILM NY        LICENSE AGREEMENT EFFECTIVE DATE:
            COMPANY LLC                              8/31/2010



                                             2
             Case 18-10601-MFW         Doc 2735-1           Filed 03/12/20     Page 25 of 30




Exhibit         Debtor               Counterparty               Description of Contract
No.
   15581        W ACQUISITION        MIRAMAX FILM NY            LICENSE AGREEMENT EFFECTIVE DATE:
                COMPANY LLC          LLC                        12/1/2010
   15582        W ACQUISITION        MIRAMAX FILM NY            LICENSE AGREEMENT EFFECTIVE DATE:
                COMPANY LLC          LLC                        8/31/2010
   15584        W ACQUISITION        MIRAMAX FILM NY            LICENSE AGREEMENT DTD 12/1/2010
                COMPANY LLC          LLC
   15585        W ACQUISITION        MIRAMAX FILM NY            LICENSE AGREEMENT DTD 12/1/2010
                COMPANY LLC          LLC                        RE: ACQUISITION AGREEMENT DTD 3/29/2005

   15449         W ACQUISITION       MIRAMAX FILM               CLOSING ITEMS LETTER DTD 9/30/2005
                 COMPANY LLC         CORP                       RE: ACQUISITION AGREEMENT DTD 3/29/2005
   15450         W ACQUISITION       MIRAMAX FILM               CLOSING LETTER DTD 9/30/2005
                 COMPANY LLC         CORP                       RE: ACQUISITION AGREEMENT DTD 9/30/2005
   15451         W ACQUISITION       MIRAMAX FILM               CLOSING LETTER DTD 9/30/2005 RE:
                 COMPANY LLC         CORP                       ACQUISITION AGREEMENT DTD 9/30/2005
6201, 6202,      THE WEINSTEIN       DISNEY                     SETTLEMENT AGREEMENT DTD 11/3/2010
   6203          COMPANY LLC /       ENTERPRISES INC.
                 W ACQUISITION
                 COMPANY LLC /
                 THE WEINSTEIN
                   COMPANY
                 HOLDINGS LLC
   24909         THE WEINSTEIN       WALT DISNEY                LETTER AGREEMENT DTD 11/26/2013 [Endgame]
                 COMPANY LLC         PICTURES
   24910         W ACQUISITION       WALT DISNEY                LICENSE AGREEMENT DTD 10/6/2015 [Children of
                     LLC             PICTURES                   the Corn 9]
   24915         THE WEINSTEIN       WALT DISNEY                LICENSE AND QUITCLAIM AGREEMENT
                 COMPANY LLC         PICTURES                   EFFECTIVE
                                                                DATE: 5/11/2011 [Spy Kids 4]
   24916         THE WEINSTEIN       WALT DISNEY                OPTION QUITCLAIM AMENDMENT DTD
                 COMPANY LLC         PICTURES                   12/13/2012 [Endgame]
 24919 and       W ACQUISITION       WALT DISNEY                RE “SCARY MOVIE 5”
   24922             LLC             PICTURES
   24928         W ACQUISITION       WALT DISNEY                DISNEY OPT IN LETTER [Scream 4]
                     LLC             PICTURES
   24950         THE WEINSTEIN       WALT DISNEY                ‘LETTER AGREEMENT RE: FRANCHISE
                COMPANY LLC; W       PICTURES                   PROJECTS –
                ACQUISITION LLC                                 CHILDREN OF THE CORN AND HELLRAISER
                                                                DTD 1/19/2016.
Identified as   Weinstein Company    Miramax Film Corp.;        Letter Agreement re Acquisition Agreement dated
new contract    LLC; W Acquisition   Walt Disney Pictures       August 3, 2009 [Spy Kids 4]
  on Third             LLC           and Television
Supplemental
  Contracts
  Schedule
Identified as   W Acquisition LLC    Miramax Film Corp.;        License Agreement re Halloween 11 dated 12/1/2010
new contract                         Walt Disney Pictures
  on Third                           and Television
Supplemental


                                                    3
             Case 18-10601-MFW     Doc 2735-1       Filed 03/12/20   Page 26 of 30




Exhibit        Debtor            Counterparty           Description of Contract
No.
 Contracts
 Schedule




                                                4
           Case 18-10601-MFW           Doc 2735-1       Filed 03/12/20      Page 27 of 30




                                            ANNEX 2(b)


Title                         Description of Disney Contract                             Cure Amount
Addresses multiple titles     Acquisition Agreement, dated as of March 29, 2005
and projects; Spyglass to     solely to the extent it applies to Assumed Titles.
assume only with respect to
Assumed Titles

Children of the Corn DTV      License Agreement, dated as of August 31, 2010,            $6,498.00
(a/k/a Children of the Corn   between Miramax Film NY, LLC (successor-to Miramax
8 a/k/a Children of the       Film Corp.) (and if and only to the extent applicable,
Corn), released 26            Hardware Distribution, Inc.), on the one hand, and W
September 2009)               Acquisition Company LLC, on the other hand, in
                              connection with the proposed feature length theatrical
Reporting Date:               motion picture project or direct-to-video motion picture
7/13/2018                     project tentatively entitled “Children of the Corn 8”.
Children of the Corn DTV      License Agreement, dated as of October 6, 2015, among      $2,326.00
(a/k/a Children of the Corn   Disney PropertyCo, LLC, Disney AssetsCo, LLC, and
9 a/k/a Children of the       Walt Disney Pictures, on the one hand, and W
Corn Runaway), released       Acquisition Company LLC, on the other hand, in
13 March 2018)                connection with the proposed production tentatively
                              entitled “Children of the Corn 9”.
Reporting Date:
7/13/2018
Hellraiser DTV (a/k/a         License Agreement, dated as of November 12, 2007,          $8,880.00
Hellraiser 9 a/k/a            between Miramax Film Corp. (and if and only to the
Hellraiser: Revelations       extent applicable, Hardware Distribution, Inc.) and W
a/k/a Hellraiser              Acquisition Company LLC in connection with the
Remake/Sequel), released      proposed feature-length theatrical motion picture
18 October 2011               tentatively entitled “Hellraiser Remake/Sequel”.

Reporting Date:
7/13/2018

Hellraiser DTV (a/k/a         License Agreement, dated as of October 22, 2015, among     $16,948.00
Hellraiser 10 a/k/a           Disney PropertyCo, LLC, Disney AssetsCo, LLC, and
Hellraiser: Judgment) Title   Walt Disney Pictures, on the one hand, and W
released on 3 February        Acquisition Company, on the other hand, in connection
2018                          with the proposed production tentatively entitled
                              “Hellraiser 10”.
Reporting Date:
7/13/2018




ActiveUS 178103535v.4
           Case 18-10601-MFW         Doc 2735-1       Filed 03/12/20       Page 28 of 30




Title                      Description of Disney Contract                              Cure Amount
Scary Movie 5              License Agreement, dated as of December 1, 2010,            $173,102.00
                           between Miramax Film NY, LLC (successor-to Miramax
Reporting Date:            Film Corp.) (and if and only to the extent applicable,
3/31/2018                  Hardware Distribution NY, LLC [successor-in-interest to
                           Hardware Distribution, Inc.]) and Walt Disney Pictures,
                           on the one hand, and W Acquisition Company LLC, on
                           the other hand, in connection with the proposed project
                           tentatively entitled “Scary Movie 5”.

Scream 4                   License Agreement, dated as of October 28, 2009,            $145,766.00
                           between Miramax Film Corp. (and if and only to the
Reporting Date:            extent applicable, Hardware Distribution, Inc.) and W
3/31/2018                  Acquisition Company LLC in connection with the
                           proposed feature length theatrical motion picture project
                           tentatively entitled “Scream 4”.

Scream TV: Season One      License Agreement, dated as of December 1, 2010,            $75,000.00
(a/k/a Scream: The TV      between Miramax Film NY, LLC (successor-to Miramax
Series, Season One aka     Film Corp.) (and if and only to the extent applicable,
Scream 5)                  Hardware Distribution NY, LLC [successor-in-interest to
                           Hardware Distribution, Inc.]) and Walt Disney Pictures,
Scream TV: Season Two      on the other hand, and W Acquisition Company LLC, on
(a/k/a Scream: The TV      the other hand, in connection with the proposed project     $105,000.00
Series, Season Two aka     tentatively entitled “Scream 5”.
Scream 5)
                           E-mail, dated May 8, 2015, from Michael Landres of
Reporting Date:            Walt Disney Pictures to Adrian Lopez of TWC
7/13/2018                  confirming that the “Disney Television Program
                           Participation” (as defined in the 2005 Acquisition
                           Agreement) is applicable to the “Scream” TV series in
                           lieu of the 5% ADR participation.

Spy Kids 4 (aka Spy Kids   License and Quitclaim Agreement, dated as of March 22,      $116,079.00
4: All the Time in the     2010, between Miramax Film Corp. (and if and only to
World)                     the extent applicable, Hardware Distribution, Inc.) and
                           Walt Disney Pictures, on the one hand, and W
Reporting Date:            Acquisition Company LLC, on the other hand, in
3/31/2018                  connection with the proposed feature length theatrical
                           motion picture project tentatively entitled “Spy Kids 4”.

Spy Kids TV (a/k/a Spy     License Agreement, dated as of December 1, 2010,            $100,000.00
Kids: Mission Critical)    between Miramax Film NY, LLC (successor-to Miramax
                           Film Corp.) (and if and only to the extent applicable,
Reporting Date:            Hardware Distribution NY, LLC [successor-in-interest to
3/31/2018                  Hardware Distribution, Inc.]) and Walt Disney Pictures,
                           on the other hand, and W Acquisition Company LLC, on
                           the other hand, in connection with the proposed project
                           tentatively entitled “Spy Kids 5”.



                                                 2
          Case 18-10601-MFW        Doc 2735-1       Filed 03/12/20      Page 29 of 30




Title                     Description of Disney Contract                            Cure Amount
                          E-mail, dated May 8, 2015, from Michael Landres of
                          Walt Disney Pictures to Adrian Lopez of TWC
                          confirming that the “Disney Television Program
                          Participation” (as defined in the 2005 Acquisition
                          Agreement) is applicable to the “Spy Kids” TV series in
                          lieu of the 5% ADR participation.

Bernard and the Genie     Quitclaim Agreement, dated as of April 26, 2010,          $0
                          between Miramax Film NY, LLC (and if and only to the
Reporting Date:           extent applicable, Hardware Distribution, Inc.) and W
7/13/2018                 Acquisition Company LLC in connection with the motion
                          picture project tentatively entitled “Bernard and the
                          Genie”.

Cricket in Times Square   Quitclaim Agreement, dated as of September 1, 2010,       $0
                          between Miramax Film NY, LLC, as successor-in-interest
Reporting Date:           to Miramax Film Corp. (and if and only to the extent
7/13/2018                 applicable, Hardware Distribution, Inc.) and W
                          Acquisition Company LLC in connection with the motion
                          picture project tentatively entitled “Cricket in Times
                          Square

Firework Maker’s          Quitclaim Agreement, dated as of September 1, 2010,       $0
Daughter                  between Miramax Film NY, LLC, as successor-in-interest
                          to Miramax Film Corp. (and if and only to the extent
Reporting Date:           applicable, Hardware Distribution, Inc.) and W
7/13/2018                 Acquisition Company LLC in connection with the motion
                          picture project tentatively entitled “Firework Maker’s
                          Daughter”.




                                               3
           Case 18-10601-MFW     Doc 2735-1   Filed 03/12/20   Page 30 of 30




                                       ANNEX 3


    Breaking and Entering SPV, LLC
    Chestnut SPV, LLC
    Derailed SPV, LLC
    Mrs. Henderson Presents SPV, LLC
    Scary Movie 4 SPV, LLC
    The Matador SPV, LLC




ActiveUS 178103535v.4
